Herlihy, P. J.
Appeal by employer and carrier from a decision of the Workmen’s Compensation Board awarding death benefits. The decedent was an outside worker subject, when necessary, to working seven days a week and at night. His employer’s representative testified that at a new store opening — in which decedent was involved ■—such hours were required. At the time of the automobile accident he was traveling his customary route home. The principal issue raised on this appeal concerns whether on the day of the accident the decedent had actually appeared at the store where he had been working. The issue was sharply contested and, no doubt, might have been decided in favor of either party. The board, however, in the exercise of its fact-finding power, decided in favor of the widow and there is substantial evidence to sustain the determination of the board. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur in memorandum by Herlihy, P. J.